DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 5/17/2022.
Claims 1 – 37 are presented for examination.

Allowable Subject Matter
Claims 1 – 37 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claims 1 – 13, the prior art fails to show that the magnetic field sensing elements in the first and second pairs of sensing elements are arranged on a circumference of a planar circle, wherein each of the magnetic field sensing elements has its most sensitive direction to a magnetic field radial to the planar circle, wherein the first magnetic field sensing element is positioned to be diametrically opposite the second magnetic field sensing element, and wherein the third magnetic field sensing element is positioned to be diametrically opposite the fourth magnetic field sensing element, wherein the first and second magnetic field sensing elements are configured to measure positive field in the same direction and the third and fourth magnetic field sensing elements are configured to measure positive field in the same direction, wherein a plane of the planar circle is configured for positioning to be parallel to a tangent of the target which has teeth and valleys, wherein the sensor is configured to subtract a voltage generated by the second magnetic field sensing element from a voltage generated by the first magnetic field sensing element to provide a first voltage, and wherein the sensor is configured to subtract a voltage generated by the third magnetic field sensing element from a voltage generated by the fourth magnetic field sensing element to generate a second voltage, and wherein the sensor is configured to combine the first and second voltages to generate a third voltage.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claims 14 – 26, the prior art fails to show that the magnetic field sensing elements in the first and second pairs of sensing elements are arranged on a circumference of a planar circle, wherein each of the magnetic field sensing elements has its most sensitive direction to a magnetic field radial to the planar circle, wherein the first magnetic field sensing element is positioned to be diametrically opposite the second magnetic field sensing element, and wherein the third magnetic field sensing element is positioned to be diametrically opposite the fourth magnetic field sensing element, wherein the first and second magnetic field sensing elements are configured to measure positive field in the same direction and the third and fourth magnetic field sensing elements are configured to measure positive field in the same direction, wherein a plane of the planar circle is configured for positioning to be parallel to a tangent of the target which has teeth and valleys; subtracting a voltage generated by the second magnetic field sensing element from a voltage generated by the first magnetic field sensing element to provide a first voltage; subtracting a voltage generated by the third magnetic field sensing element from a voltage generated by the fourth magnetic field sensing element to generate a second voltage; and combining the first and second voltages to generate a third voltage.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claims 27 – 37, the prior art fails to show that the magnetic field sensing elements are arranged on a circumference of a planar circle, and each of the magnetic field sensing elements is positioned to be diametrically opposite another of the magnetic field sensing elements, wherein a plane of the planar circle is configured for positioning to be parallel to a tangent of the target which has teeth and valleys; and a means for subtracting a voltage generated by a second one of the magnetic field sensing element from a voltage generated by a first one of the magnetic field sensing elements to provide a first voltage, subtracting a voltage generated by a third one of the magnetic field sensing elements from a voltage generated by a fourth one of the magnetic field sensing elements to generate a second voltage, and combining the first and second voltages to generate a third voltage.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858